Citation Nr: 0127288	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  01-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss and tinnitus.  A notice of 
disagreement was received in August 2000, a statement of the 
case was issued in November 2000, and a substantive appeal 
was received in January 2001.

A hearing was held before a Hearing Officer at the RO in 
October 2000, and a Travel Board hearing was held before the 
undersigned Member of the Board at the RO in September 2001.  
At the Board hearing, the veteran submitted additional 
evidence and a waiver of initial RO consideration thereof.


FINDINGS OF FACT

1.  The veteran's service entrance examination, in 1975, 
reported audiometric findings of hearing loss, somewhat more 
on the left than the right.

2.  Evidence of record, including the veteran's testimony and 
the statement of a previous military superior, establishes 
that he sustained noise trauma from the explosion of a hand 
grenade during basic training in 1976, and that he 
experienced high occupational noise levels during his active 
service, involving engine and armament noise while performing 
his duties in an Armor unit.  

3.  The service separation examination, in 1979, reported 
audiometric findings of hearing loss, somewhat more on the 
left than the right, with the threshold values at one 
frequency level equal to that recorded in 1975, and the 
threshold values at all other frequency levels showing better 
hearing acuity than those recorded in 1975.

4.  Although the veteran complains of increased hearing loss 
since service, the medical evidence of record documents no 
complaints or treatment for hearing loss until 1999, and 
medical statements of record do not create an approximate 
balance of positive and negative evidence as to whether his 
present hearing loss is related to service.

5.  The veteran suffers from tinnitus, and the evidence 
presents a reasonable doubt as to whether his tinnitus is a 
result of noise exposure during service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).

2.  Giving the benefit of the doubt to the veteran, his 
tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the VCAA.  The claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The discussions in the rating decision and the statement of 
the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to service 
connection.  Moreover, in March 2001, the RO informed the 
veteran, by mail, of the provisions of the VCAA, the elements 
required to prevail on his claim, and the evidence which 
would be helpful in doing so.

Although the veteran complained, at his Travel Board hearing, 
that the RO had not assisted him enough in gathering 
evidence, it now appears that all available and pertinent 
evidence has been obtained.  The veteran sought out numerous 
additional contacts to verify the in-service noise trauma 
which he has alleged, and audiological examinations have been 
conducted.  Finally, the undersigned specifically inquired, 
at the veteran's September 2001 hearing, as to any possible 
other sources of evidence which could help in substantiating 
his claim.  Neither the veteran nor his representative 
identified any further sources of pertinent evidence.

The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  Further, in light of 
the compliance with the VCAA and the veteran's waiver of 
initial RO consideration of the newly submitted evidence, he 
is not prejudiced by the Board's application of the VCAA in 
the first instance.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992). 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

II.  Factual Background

The veteran's service medical records indicate that, at the 
time of his enlistment examination in September 1975, he 
manifested the following puretone threshold values upon 
audiometric examination:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
15
15
5

15
Left
35
35
35

40

No speech discrimination score was recorded.  The examiner 
noted "Defective hearing H2" and found the veteran fit for 
service.

At separation from service in June 1979, audiometric 
examination elicited the following puretone threshold values:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
10
5
0
15
15
Left
25
30
20
25
40

No speech discrimination scores were noted, and the examiner 
found hearing loss in the left ear at both low and high 
frequencies.  A permanent H2 profile was noted.

Friends with whom the veteran went through basic training, 
and with whom he served in Germany, submitted statements 
attesting to his hearing difficulty during service.  One man 
was able to confirm an incident in which a hand grenade 
exploded during training in close proximity to the veteran.

The veteran has testified that, during basic training, while 
learning to throw a grenade, he failed to hear the Drill 
Instructor's directions, and hesitated after pulling the pin 
on his grenade.  The sergeant grabbed the device from him, 
threw it, and knocked the veteran to the ground just as the 
grenade exploded.  The veteran has stated that his hearing-
protective earplugs were knocked out when the sergeant pushed 
him out of the way.  He said that, following basic training, 
he was assigned to a tank unit in Germany, where he was 
exposed to frequent engine and armament noise.  The veteran 
further testified that, approximately six months after he 
left the military, he began having trouble hearing in college 
classes, and had to drop out of school.  He said he began 
experiencing tinnitus at that time, as well.  He avers that 
his hearing grew worse over the years, and has interfered 
with several personal relationships, and with his career.  He 
now complains of drainage, noise, headaches, pain, and 
difficulty hearing.  The left ear is described as worse than 
the right ear.

In September 1999, the veteran was examined at a private 
clinic for complaints of hearing problems and frequent wax 
buildup in both ears.  Otitis media was diagnosed in the left 
ear, and otitis externa was diagnosed in the right ear.  The 
ears were irrigated and a hearing test was recommended.  The 
veteran has continued to receive prescriptions and irrigation 
for his wax buildup.  In November 1999, an audiological 
examination was conducted, and the raw data has been included 
in the claims file.  However, the raw data was not converted 
to numeric designations, and hence may not be considered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

A VA audiometric examination was conducted in March 2000, on 
referral to a private audiologist.  The following results 
were obtained:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
10
20
30
30
30
Left
50
55
55
50
60

Speech discrimination scores were 84 percent in the right ear 
and 80 percent in the left ear, using the Maryland CNC Word 
List.  The examiner diagnosed a mild gradually sloping loss 
of hearing in the right ear, and a moderate flat 
sensorineural hearing loss in the left ear.  This pattern was 
noted not to be typical of noise damage, "unless it be a 
sudden noise trauma."  The examiner also assumed that 
contralateral or progressive loss had been ruled out, and, 
based upon that assumption, opined that the veteran's hearing 
loss was at least as likely as not due to cumulative or 
traumatic noise exposure during service.

In October 2000, the same audiologist who had conducted the 
March 2000 examination for VA expanded on her medical 
opinion.  She stated that a grenade explosion in close 
proximity and without hearing protection would "most 
likely" have caused some hearing damage or exacerbated an 
already present condition.  With regard to tinnitus, she 
stated that she could not measure the degree of tinnitus 
present, and relied upon patient complaints.  The examiner 
stated that both hearing loss and tinnitus can be the result 
of noise trauma, and that, although the veteran's audiometric 
pattern was not typical of noise damage, such did not 
preclude noise damage exacerbating a pre-existing condition.

Also in October 2000, the veteran was examined by a private 
physician and underwent further audiometric testing.  The 
physician saw the veteran for an ear, nose, and throat (ENT) 
examination, and requested that he undergo audiological 
evaluation.  The clinical audiologist noted in her report 
that the veteran gave history of a grenade having exploded 
near him in the military, and said he had experienced noise 
exposure at work.  Tympanometry results revealed Type-A 
tympanograms bilaterally, suggesting normal middle ear 
function.  Standard pure tone audiometry results were 
reported to show hearing sensitivity within normal limits in 
the right ear, from 250 Hz to 6000 Hz, and a mild-to-moderate 
mixed hearing loss in the left ear.  The veteran's pure tone 
averages were stated to be in agreement with his speech 
reception thresholds.  Speech discrimination scores were 
excellent in the right ear, and good in the left ear, when 
presented with masking noise.  The audiologist consulted with 
the ENT examiner by telephone, and noted that the physician 
commented that "it is not uncommon for sensorineural hearing 
loss to present years after the initial insult possibly 
manifesting as tinnitus and a decrease in hearing loss in 
noise."

Subsequently, the RO received a letter, dated in November 
2000, from the ENT physician with whom the audiologist who 
provided the October 2000 report is associated.  The 
physician reported the veteran's complaint of a progressive 
decrease in hearing, and of tinnitus, since his military 
service, and mentioned the veteran's history of proximity to 
a grenade explosion in service.  On examination, the ear 
canals were clear, and the tympanic membranes were intact and 
mobile.  The doctor reiterated the audiometry results 
reported by the audiologist in October 2000, noting mild-to-
moderate mixed hearing loss in the left ear, and hearing 
within normal limits in the right ear except for slight high 
frequency hearing loss.  He stated that the etiology of the 
hearing loss was unknown, but that it could be the result of 
a noise trauma from an explosion, "especially if the 
admitting entrance audiogram was normal."  The doctor also 
appeared to opine that an explosion in close proximity could 
cause tinnitus.

The veteran's substantive appeal, on VA Form 9, was dated in 
December 2000 and received in January 2001.  Accompanying the 
appeal were statements prepared by the veteran, advancing his 
contentions with regard to service connection and requesting 
that VA invoke the doctrine of reasonable doubt to grant his 
claims.  With one statement, he included a chart which 
purported to set out his hearing-loss thresholds at entrance 
into service, at separation therefrom, and at present.  The 
Board notes that there are several errors in the veteran's 
charts-specifically, for the right ear, the "Entering 
Military" column indicates decibel losses of 15, 15, and 15 
at the levels of 2000, 3000, and 4000 Hz for the right ear, 
whereas the original records show decibel losses of 5, no 
entry, and 15 at those levels; and, for the left ear, the 
"Entering Military" column indicates a decibel loss of 30 
at the level of 3000 Hz for the left ear, whereas the 
original records show no entry for a decibel loss at that 
level.  In addition, his chart contains parenthetical numbers 
purporting to show the variations from one column to the 
next, but depicts those changes inaccurately, e.g., for the 
right ear, at 2000 Hz, he shows a change from 15 to 0 as "(-
5)" but shows a change from 0 to 30 as "(-30)".  According 
to his analysis of the data, "The chart clearly shows a 
gradually sloping hearing loss.  Increased disability due to 
the natural progress of a pre-existing injury, left and right 
ear."

At his hearing in September 2001, the veteran submitted a 
personal statement summarizing the evidence and asserting 
that his claims should be granted.  He also provided three 
items of new evidence.  First is a copy of a May 2001 
prescription issued by a private physician, including a label 
from an antibiotic medication to be instilled periodically by 
drops into the right ear.  Second, photographs depicting 
various activities during his basic training in 1976, 
annotated to identify several personnel, including the 
veteran.  Third, a notarized September 2001 statement by a 
retired sergeant major, attesting that he had been present on 
the grenade training range in 1976 when the veteran, then a 
trainee, had failed to promptly throw a live hand grenade 
after pulling the pin, and that another sergeant had taken 
immediate action to seize and clear the grenade from the pit, 
while getting the trainee down to a safe position.  At the 
hearing, the veteran executed a waiver of initial RO 
consideration of the newly submitted evidence.

III.  Legal Analysis

The veteran contends that his pre-existing hearing deficit 
was aggravated in service by the explosion of a hand grenade 
in close proximity to his unprotected ears during basic 
training, and was further aggravated by exposure to noisy 
conditions while serving in Germany around tanks and other 
heavy equipment.  Further, he contends that his tinnitus was 
caused by the same trauma and conditions.  The veteran's Army 
Personnel Qualification Record, as well as his DD Form 214, 
do confirm that he served in the Armor branch throughout his 
active duty.

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.306.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the general law as to service connection, 
above, a veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b). 

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet.App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet.App. 
228, 231 (1991).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet.App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet.App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet.App. 474, 479 (1997).

The evidence in this case clearly and unmistakably 
establishes, and the veteran does not dispute, that the 
service entrance examination showed bilateral hearing loss.  
The Board therefore finds that the presumption of soundness 
has been rebutted.  Thus, the question that the Board must 
consider at this time is whether there was aggravation during 
service.  As noted above, the pertinent regulations provide 
that, in order to establish service connection by way of 
aggravation, it must first be shown that there was an 
increase in severity of the condition during service.  In 
this regard, however, the service separation examination 
showed the veteran's bilateral hearing loss to be less 
disabling than when he entered service, so an increase in the 
disorder in service is not established.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The March 2000 audiometric examination clearly shows a 
hearing disability.  All five puretone threshold values for 
the left ear are over 40 Hertz, three of the values are over 
26 for the right ear, and both ears manifested speech 
recognition scores lower than 94 percent.  See 38 C.F.R. § 
3.385.  The issue in this case, as to hearing loss, is 
therefore whether the present deficits are attributable to 
the veteran's active service from 1976 to 1979.  

The Board has carefully reviewed the evidence of record and 
the contentions of the veteran and his representative.  
Despite the lack of any service records expressly documenting 
either the episode on the grenade practice range or exposure 
to high noise levels during the remainder of the veteran's 
service, we note that the veteran has gone to considerable 
trouble to secure evidence in support of his assertions, most 
recently the statement of a sergeant who was present at the 
grenade incident.  Based upon the evidence submitted, the 
military records documenting service in the Armor branch, and 
the veteran's credible, sworn testimony, we accept his 
accounts of noise exposure in service.  This requires the 
Board to determine whether that exposure to noise is the 
cause of the veteran's present hearing disability.

At this point, with all due respect for the veteran's sincere 
belief in the merits of his claims, we must point out that, 
although he, his representative, and his witnesses are 
certainly capable of providing evidence as to symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of 
disability, the condition causing the symptoms, or etiology.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  For this 
reason, the Board must consider the medical evidence to 
ascertain whether there is a connection between service and 
the claimed disability. 

It is clear that the veteran had a hearing deficit before he 
entered active duty.  Audiometric testing several months 
before he reported for duty showed slight but non-disabling 
hearing thresholds in the right ear, with the findings in the 
left ear showing thresholds which are considered disabling 
under 38 C.F.R. § 3.385.  Then, at the separation 
examination, audiometry revealed hearing in both ears to be 
better than before, with even the left ear thresholds 
reported as below the criteria set out in section 3.385.  It 
should be noted, in this regard, that higher hearing 
thresholds indicate worse hearing, and lower thresholds 
denote better hearing.

The veteran asserts that he experienced hearing difficulty 
beginning about six months after service, continuing and 
worsening over the years.  However, there is no pertinent 
medical evidence for many years after service, and he 
acknowledges not being treated for hearing trouble during 
that time.  In 1999, he was seen for otitis media and otitis 
externa.  These are ear infections which have not been 
linked, by either the veteran or any medical professional, to 
service.  VA examination in March 2000 documented 
recognizable hearing loss in both ears, slightly above the 
section 3.385 criteria on the right, and well above those 
standards on the left.  

With reference to the medical statements of record, the Board 
notes that the law does not permit a grant of service 
connection to be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Bostain v. West, 
11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish plausible claim); Warren v. Brown, 6 
Vet.App. 4, 6 (1993) (doctor's statement framed in terms such 
as "could have been" is not probative); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (examining physician's opinion to 
the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between one disorder and another is "non-evidence"); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by in-service events is insufficient to establish 
service connection); Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991) (medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between one disorder and another does not show a 
direct causal relationship between the two disorders); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992) (doctor's opinion 
that the veteran's service connected disability "may or may 
not" have contributed to his cause of death was 
insufficient).

Moreover, a diagnosis or opinion by a health care 
professional is not conclusive, and is not entitled to 
absolute deference.  Indeed, the Court of Appeals for 
Veterans Claims has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet.App. 109, 112 (1999).  And, 
as noted above, a medical opinion based upon speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty for a grant 
of service connection.  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

As discussed above, the evidence discloses that audiometric 
testing at enlistment showed a pre-existing hearing loss, 
although it did not disqualify the veteran from service.  
Testing at separation showed no loss of hearing acuity, as 
compared to the values at enlistment.  In fact, both ears 
showed an improvement of 5 decibels or more in three of five 
frequencies; the 4,000 Hertz level remained constant, and the 
3,000 Hz frequency was not measured in 1975.  Because there 
was no increase in disability during service, the presumption 
of aggravation in 38 C.F.R. § 3.306 is not applicable.

Here, the medical professionals who have commented on the 
veteran's hearing loss have been equivocal, at best.  
Initially, one hearing specialist did state, in March 2000, 
that a nexus between service and present disability was at 
least as likely as not, based upon an assumption that 
progressive hearing loss had been ruled out.  That 
assumption, however, is rebutted by the discussion, below, 
showing that progressive hearing loss has not been ruled out.  
That examiner also indicated that, although the pattern on 
examination was not typical of noise damage, it could be if 
there had been sudden noise trauma.  Clearly, the examiner 
was then positing that the veteran's hearing disorder had 
resulted from sudden acoustic trauma in service and had been 
present ever since then.

Later, in another opinion in October 2000, that same examiner 
went only so far as to say that a relationship to the history 
of noise trauma is not precluded.  The pattern of impairment 
was, again, noted not to be typical of sudden trauma.  
Further, the veteran has testified that his hearing loss was 
progressive, undercutting that examiner's expressed March 
2000 assumption that there was a sudden hearing degradation.  
When the audiologist called the ENT physician who had 
examined the veteran, she reported being told that it is not 
uncommon for sensorineural hearing loss to be manifested 
years after the initial injury, possibly manifesting as 
tinnitus and a hearing loss.  That latter comment, while it 
may be true in the abstract, is generic in nature, and has 
not been specifically related to the veteran's situation.  As 
such, it would be essentially speculative to rely upon it in 
this case.

In addition, the ENT physician stated that the etiology of 
the hearing loss was unknown, but that an in-service 
explosion could have caused the loss.  However, the doctor 
premised his opinion on the assumption that the veteran's 
service entrance audiogram had been normal.  Because it was 
not, this doctor's opinion is not probative with regard to 
the etiology of the hearing loss.  Similarly, the documented 
fact that the veteran's hearing did not become worse during 
service goes counter to the physician's apparent belief that 
the grenade explosion could have caused hearing loss.  
Moreover, this same physician reiterated the veteran's 
expressed history of a progressive decrease in hearing acuity 
over the years since service, as opposed to a sudden or 
precipitous loss of hearing at any particular time.  Under 
the law discussed above, these comments do not rise to the 
level of a non-speculative medical opinion which 
unequivocally relates the veteran's current hearing 
disability to service.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited increased hearing loss during service is 
not fatal to his claim.  The laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, neither of 
the two medical professionals expressing opinions as to the 
etiology of the veteran's hearing loss has stated 
definitively that it was at least as likely as not that the 
noise trauma of an exploding grenade caused the current 
hearing disability.

Therefore, the Board concludes that entitlement to service 
connection for a hearing loss has not been demonstrated.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of section  5107(b) 
are not applicable.  No decrease in hearing acuity occurred 
during service, nor has any doctor opined, based upon an 
accurate knowledge of the veteran's history, that it is at 
least as likely as not that the veteran's current hearing 
loss is due to the noise trauma incurred in service.

However, with regard to tinnitus, both doctors expressing 
opinions have opined that the veteran's tinnitus could be due 
to the noise trauma.  As indicated by a medical professional 
in this case, tinnitus is not susceptible of measurement by 
tests or instruments, but must be determined from the 
patient.  The veteran is competent, even as a lay person, to 
describe his tinnitus, and he has done so, under oath.  As 
previously discussed, the Board accepts the veteran's account 
of having sustained noise trauma in the incident with the 
grenade in service, as well as in his other duties serving in 
a tank unit.  No contradictory evidence has been presented.

The burden on a veteran to produce medical causation evidence 
is lighter where he has a disorder which lends itself to lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Here, the veteran alleges longstanding tinnitus, and 
he has established through the record that he suffered 
acoustic trauma in service.  Therefore, applying the benefit 
of the doubt under 38 U.S.C.A. § 5107, the Board concludes 
that the noise trauma of the exploding grenade caused the 
veteran's tinnitus.  Entitlement to service connection for 
tinnitus is thus established.

ORDER

Entitlement to service connection for bilateral hearing loss 
has not been established.  To that extent, the appeal is 
denied.

Entitlement to service connection for tinnitus is 
established.  To that extent, the appeal is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

